Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 8/10/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.  Claims 1-20 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Double Patenting Rejection
Issue: Applicant indicates that Terminal Disclaimers will be submitted to overcome the Double Patenting rejection.  
Examiner maintains her Double Patenting rejection and expects the Applicant’s Terminal Disclaimers.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent No. 9105014 in view of ON (Official Notice).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, including a sending step, but does not expressly disclose a respective receiving step.  An official notice is taken here that it is a known practice at the time of the invention to have receiving step corresponding to a sending step, in order to enable a cooperative system.  Claims 2-20 are similarly rejected.
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9749270 in view of ON (Official Notice).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, including a sending step, but does not expressly disclose a respective receiving step.  An official notice is taken here that it is a known practice at the time of the invention to have receiving step corresponding to a sending step, in order to enable a cooperative system.  Claims 2-20 are similarly rejected.
6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10158589.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 1 of the instant application are claimed in claim 1 of the patent, claim 1 of the patent is more specific.  Claims 2-20 are rejected similarly, as being corresponding to claims 2-20 of the patent, respectively.  Thus the invention of claims 1-20 of the patent is in effect a "species" of the "generic" invention of claims 1-20 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2449